EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 12-16 have been cancelled.	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-11 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a masking process comprising among other steps, steps of aligning a first mask with a stage carrying a substrate to be patterned; forming a first layer structure and a first overlay correction pattern on the substrate to be patterned by using the first mask; correcting with an image sensor and the first overlay correction pattern; aligning a second mask with the stage; forming a second layer structure and a second overlay correction pattern on the substrate to be patterned by using the second mask; and correcting with the image sensor and the second overlay correction pattern, as recited in the instant claims of the present application.   Applicant’s arguments filed July 26, 2021 are found persuasive and incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/10/21



/HUNG NGUYEN/Primary Examiner, Art Unit 2882